DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-5, 8-12, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karnezos et al, U.S. Patent No. 10,841,651 (hereinafter Karnezos) combined with Rowe, U.S. Patent No. 8,997,132 (hereinafter Rowe) in view of Chardon et al, U.S. Patent Application Publication No. 2013/0035086 (hereinafter Chardon).
	Regarding claim 2, Karnezos discloses a method in a media device communicatively (from Figure 1, see unit 110) coupled to a High-Definition Multimedia Interface (HDMI)/Audio Return Channel (ARC) interface (from Figure 2, see HDMI) of a display device (from Figure 1, see unit 120), comprising:
	receiving audio output from the display device over the HDMI/ARC interface (from column 8, see analyze signals on an HDMI cable);
	processing the received audio output, wherein the processing further comprises:
		identifying an audio stream from the HDMI/ARC interface (from column 8, see capture the sound data from the HDMI cable);
compare it to audio fingerprints);
	
identifying a specific content of the streaming audio by using the digital signature to look up the specific content in a content database (from column 8, determine which content 125 users 101 are watching on television 120). 

Further regarding claim 2, Karnezos does not teach identifying a content source of the audio stream by extracting a source identifier and a channel identifier from within the audio stream, wherein the source identifier and the channel identifier are predetermined by a digital watermarking. All the same, Rowe discloses identifying a content source of the audio stream by extracting a source identifier (from column 4, see program identifier) and a channel identifier (from column 4, see channel identifier) from within the audio stream, wherein the source identifier and the channel identifier are predetermined by a digital watermarking. Therefore, it would have been obvious to one of ordinary skill in the art to modify Karnezos with identifying a content source of the audio stream by extracting a source identifier and a channel identifier from within the audio stream, wherein the source identifier and the channel identifier are predetermined by a digital watermarking as taught by Rowe. This modification would have improved the system’s flexibility by allowing for different identification modules as suggested by Rowe.  


	Again on the issue of claim 2, the combination of Karnezos and Rowe does not clearly teach offering additional content to a user based on the specific content identified from the content database. All the same, Chardon discloses offering additional content to a user based on the specific content identified from the content database (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Karnezos and Rowe with offering additional content to a user based on the specific content identified from the content database as taught by Chardon. This modification would have improved the system’s efficiency by reducing a relevant subset as suggested by Chardon. 



Regarding claim 4, Karnezos as modified by Rowe discloses the claimed feature. 
	
Regarding claim 5, Karnezos as modified by Rowe discloses the claimed feature. 

Regarding claim 8, Karnezos as modified by Rowe discloses the claimed feature. 

	Regarding claim 9, Karnezos discloses a media device (from Figure 1, see unit 110) comprising:
	a memory;
	at least one processor coupled to the memory and configured to:
receive audio output over a HDMI/ARC interface from a display device (from Figure 1, see unit 120);
process the received audio output, wherein to process the received audio output, the at least one processor is further configured to:
	identify an audio stream from the HDMI/ARC interface (from column 8, see capture the sound data from the HDMI cable);
	fingerprint the streaming audio with a digital signature comprising signal attributes of the audio stream over time (from column 8, see compare it to audio fingerprints); and
determine which content 125 users 101 are watching on television 120).

Further regarding claim 9, Karnezos does not teach the processor is configured to identify a content source of the audio stream by extracting a source identifier and a channel identifier from within the audio stream, wherein the source identifier and the channel identifier are predetermined by a digital watermarking. All the same, Rowe discloses the processor is configured to identify a content source of the audio stream by extracting a source identifier (from column 4, see program identifier) and a channel identifier (from column 4, see channel identifier) from within the audio stream, wherein the source identifier and the channel identifier are predetermined by a digital watermarking. Therefore, it would have been obvious to one of ordinary skill in the art to modify Karnezos wherein the processor is configured to identify a content source of the audio stream by extracting a source identifier and a channel identifier from within the audio stream, wherein the source identifier and the channel identifier are predetermined by a digital watermarking as taught by Rowe. This modification would have improved the system’s flexibility by allowing for different identification modules as suggested by Rowe.  

Still on the issue of claim 9, the combination of Karnezos and Rowe does not explicitly teach the processor is configured to decode 

	Again on the issue of claim 9, the combination of Karnezos and Rowe does not clearly teach the processor is configured to offer additional content to a user based on the specific content identified from the content database. All the same, Chardon discloses the processor is configured to offer additional content to a user based on the specific content identified from the content database (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Karnezos and Rowe wherein the processor is configured to offer additional content to a user based on the specific content identified from the content database as taught by Chardon. This modification would have improved the system’s efficiency by reducing a relevant subset as suggested by Chardon. 



Regarding claim 11, Karnezos as modified by Rowe discloses the claimed feature. 
	
Regarding claim 12, Karnezos as modified by Rowe discloses the claimed feature. 

Regarding claim 15, Karnezos as modified by Rowe discloses the claimed feature. 

	Regarding claim 16, Karnezos discloses a non-transitory computer-readable medium having instructions thereon that, when executed by at least one media device, causes the at least one media device to perform operations comprising:
receiving audio output over a HDMI/ARC interface from a display device (from Figure 1, see unit 120);
processing the received audio output, comprising:
	identifying an audio stream from the HDMI/ARC interface (from column 8, see capture the sound data from the HDMI cable);
	fingerprinting the streaming audio with a digital signature comprising signal attributes of the audio stream over time (from column 8, see compare it to audio fingerprints); and
determine which content 125 users 101 are watching on television 120).

Further regarding claim 16, Karnezos does not teach identifying a content source of the audio stream by extracting a source identifier and a channel identifier from within the audio stream, wherein the source identifier and the channel identifier are predetermined by a digital watermarking. All the same, Rowe discloses identifying a content source of the audio stream by extracting a source identifier (from column 4, see program identifier) and a channel identifier (from column 4, see channel identifier) from within the audio stream, wherein the source identifier and the channel identifier are predetermined by a digital watermarking. Therefore, it would have been obvious to one of ordinary skill in the art to modify Karnezos with identifying a content source of the audio stream by extracting a source identifier and a channel identifier from within the audio stream, wherein the source identifier and the channel identifier are predetermined by a digital watermarking as taught by Rowe. This modification would have improved the system’s flexibility by allowing for different identification modules as suggested by Rowe.  

Still on the issue of claim 16, the combination of Karnezos and Rowe does not explicitly teach decoding the audio stream into multi-channel audio and encoding the multi-channel audio to a format of 

	Again on the issue of claim 16, the combination of Karnezos and Rowe does not clearly teach offering additional content to a user based on the specific content identified from the content database. All the same, Chardon discloses offering additional content to a user based on the specific content identified from the content database (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Karnezos and Rowe with offering additional content to a user based on the specific content identified from the content database as taught by Chardon. This modification would have improved the system’s efficiency by reducing a relevant subset as suggested by Chardon. 

Regarding claim 17, Karnezos as modified by Rowe discloses the claimed feature. 



Regarding claim 21, Karnezos as modified by Rowe discloses the claimed feature. 

		
Allowable Subject Matter
3.	Claims 6, 7, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
January 19, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652